EXHIBIT 10.19

HEALTH NET, INC.

DEFERRED COMPENSATION PLAN

(as amended and restated effective November 12, 2007)

I. INTRODUCTION

The purpose of the Health Net, Inc. Deferred Compensation Plan (the “Plan”) is
to permit certain key employees of Health Net, Inc., a Delaware corporation (the
“Company”), and certain of its subsidiaries to defer receipt of compensation
payable to such employees until such times as set forth herein.

II. DEFINITIONS

For purposes of the Plan, the following capitalized terms shall have the
meanings set forth in this Article.

2.1 “Account” shall mean the account kept on the books and records of the
Company established on behalf of a Participant in the Plan to which amounts
deferred by such Participant (and deemed earnings and losses thereon), other
than amounts credited to the Participant’s In-Service Withdrawal Account, are
credited.

2.2 “Beneficiary” shall mean the beneficiary or beneficiaries (including any
contingent beneficiary) designated pursuant to Section 4.5, except that the
beneficiary or beneficiaries entitled to amounts credited to the subaccounts of
an Eligible Employee’s Former Account shall be the beneficiary or beneficiaries
as designated pursuant to The Health Net Executive Deferral Plan and The Health
Net Supplemental Credit Plan (such plans terminated effective as of December 31,
2000), unless a change to such a beneficiary is made pursuant to Section 4.5
hereof.

2.3 “Board” shall mean the Board of Directors of the Company.

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.5 “Committee” shall mean the Compensation and Stock Option Committee of the
Board.

2.6 “Common Stock” shall mean the Class A Common Stock, $.001 par value, of the
Company.

2.7 “Company” shall mean Health Net, Inc. (formerly known as Foundation Health
Systems, Inc.), a Delaware corporation, or any successor thereto.

2.8 “Compensation” shall mean the total earnings paid by an Employer to an
Eligible Employee and properly reportable on IRS Form W-2 for a Deferral Year
(including bonuses and overtime), and all amounts not includible in such
Eligible Employee’s gross income for federal



--------------------------------------------------------------------------------

income tax purposes solely on account of his or her election to have
compensation reduced pursuant to the Plan, a qualified cash or deferred
arrangement described in Section 401(k) of the Code or a cafeteria plan as
defined in Section 125 of the Code, but excluding any reimbursements or other
allowances for automobile, relocation, travel or education expenses (even if
includible in the Eligible Employee’s gross income for federal income tax
purposes).

2.9 “Deferral Year” shall mean the twelve-month period beginning each January 1,
except that the first Deferral Year shall be the eight-month period beginning on
May 1, 1998.

2.10 “Disability” shall mean a disability within the meaning of the long-term
disability plan maintained by the Employer of an Eligible Employee, pursuant to
which such Eligible Employee is receiving long-term disability benefits.

2.11 “Eligible Employee” shall mean an individual (i) who is treated by an
Employer as its employee, (ii) whose employment position is categorized as
“director-level” or above, and (iii) whose annual base rate of salary for a
Deferral Year is at least $100,000 (or such other amount determined by the
Company from time to time) as of the first day of such Deferral Year.

2.12 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

2.13 “Effective Date” shall mean May 1, 1998.

2.14 “Employer” shall mean the Company or a Subsidiary, other than a Subsidiary
that the Committee excludes from participation in the Plan.

2.15 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

2.16 “Former Account” shall mean an account kept on the books and records of the
Company established on behalf of an Eligible Employee to which shall be credited
the following: (i) amounts equal to the benefits earned by such Eligible
Employee as of December 31, 2000 (the “Plan Termination Date”) under The Health
Net Executive Deferral Plan (the “Deferral Plan”) and The Health Net
Supplemental Credit Plan (the “Supplemental Credit Plan”) and (ii) deemed
earnings and losses on such amounts after the Plan Termination Date. An Eligible
Employee’s Former Account shall consist of two subaccounts, i.e., (x) a Deferral
Plan Subaccount, to which shall be credited such Eligible Employee’s benefit
under the Deferral Plan as of the Plan Termination Date, and deemed earnings and
losses thereon after the Plan Termination Date, and (y) a Supplemental Credit
Plan Subaccount, to which shall be credited such Eligible Employee’s benefit
under the Supplemental Credit Plan as of the Plan Termination Date, and deemed
earnings and losses thereon after the Plan Termination Date.

2.17 “In-Service Withdrawal Account” shall mean the account kept on the books
and records of the Company established on behalf of a Participant to which
amounts deferred by such Participant pursuant to Section 3.2(f) shall be paid in
a lump sum at the time or times described in Section 4.1(b).

 

2



--------------------------------------------------------------------------------

2.18 “In-Service Withdrawal Year” shall mean the calendar year designated by a
Participant on his or her deferral election form filed pursuant to
Section 3.2(f), which year begins at least three years after the year in respect
of which the Participant has filed such election form.

2.19 “Investment Fund” shall mean an “open-end,” “closed-end” or other
collective investment fund selected by the Company from time to time as a
measure for allocating deemed investment gains and losses to Participants’
accounts.

2.20 “Merger” shall mean any merger of the Company in which the holders of the
Class A common stock, $.001 par value, of the Company immediately prior to the
merger have the same proportionate ownership of common stock of the surviving or
resulting parent corporation immediately after the merger.

2.21 “Participant” shall mean an Eligible Employee who has elected to defer,
pursuant to the terms of the Plan, an amount that would otherwise be payable as
Compensation in a Deferral Year.

2.22 “Payment Date” shall mean the date chosen by the Company, in its sole
discretion, that occurs within the 90-day period beginning immediately after the
last day of a calendar year.

2.23 “Regular Compensation” shall mean an Eligible Employee’s Compensation for a
Deferral Year, excluding any bonuses payable to such Eligible Employee during,
or with respect to, such Deferral Year.

2.24 “Subsidiary” shall mean any corporation other than the Company in an
unbroken chain of corporations beginning with the Company if, at the time of
reference, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing 50 percent or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

III. PARTICIPATION AND DEFERRALS

3.1 Participation.

(a) In General. Each Eligible Employee may participate in the Plan in a Deferral
Year by irrevocably specifying on an election form filed with the Company prior
to the beginning of such Deferral Year the percentage of Compensation for the
Deferral Year to be deducted from such Compensation and deferred for payment at
a later date pursuant to the Plan. The Company shall establish rules and
procedures prescribing the time and manner in which election forms shall be
filed with the Company.

(b) Initial Participation. An individual may participate in the Plan during the
first Deferral Year in which the individual begins employment with an Employer,
provided that on the individual’s date of hire he or she satisfies the
conditions set forth in clauses (i) and (ii) of the definition of “Eligible
Employee” and his or her annual base rate of salary for such Deferral Year is at
least $100,000. To participate in the Plan, such individual must file a deferral
election form with the Company within 30 days of his or her date of hire
(hereinafter, such individual is

 

3



--------------------------------------------------------------------------------

referred to as an “Eligible Employee”) and may only elect to defer Compensation
with respect to services performed for periods following the date of the
election.

3.2 Deferral Elections.

(a) In General. Except as provided in Section 3.1(b), a deferral election form
must be filed in accordance with rules and procedures prescribed by the Company
prior to the Deferral Year for which the election is to be effective. A
Participant may not revoke or change a deferral election for a Deferral Year
after the beginning of such year. A Participant must file a new election form
with the Company prior to each Deferral Year for which the election is to be
effective. In no event shall an election under the Plan apply to Compensation
earned prior to the date on which the election to participate in the Plan for a
Deferral Year is received by the Company.

(b) Deferral Amount. An Eligible Employee may elect on the election form (in the
time and manner designated by the Company) to defer the receipt of (i) between
5% and 90% of the amount that would otherwise be the Eligible Employee’s Regular
Compensation for a Deferral Year, (ii) between 5% and 100% of any bonus payable
to such Eligible Employee during, or with respect to, the Deferral Year or
(iii) any combination of such percentages described in clauses (i) and (ii).

(c) Deemed Investment Election. Upon the commencement of participation in the
Plan, each Participant shall specify on his or her election form any one or more
of the Investment Funds in which all of the Participant’s accounts under the
Plan are to be deemed invested.

(d) Change of Deemed Investment Election. A Participant may elect to change his
or her deemed investment election as frequently as may be designated by the
Company, and in any event at least quarterly. Any such change shall specify the
whole percentages (or amounts if so permitted by the Company) to be deemed
invested in one or more of the then available Investment Funds. A Participant
may change his or her election (i) with respect to the balance of his or her
account(s) as of the effective date of the Participant’s new investment
election, (ii) with respect to future amounts credited to the Participant’s
account(s) under Section 3.3(a) and (b) or (iii) both. A Participant’s change of
a deemed investment election must be made in accordance with the written rules
and conditions provided by the Company to the Participants.

(e) Payment Election. Except as provided in subsection (f) of this Section 3.2,
an Eligible Employee must designate on each deferral election form filed with
the Company (i) a manner of payment in which his or her Account shall be paid,
provided that such manner of payment is permitted under Section 4.2, and
(ii) whether the Account is to be paid on the Payment Date occurring immediately
after (x) the calendar year in which the Eligible Employee terminates employment
with the Employer, or (y) the calendar year immediately following the calendar
year in which such employment terminates. The Participant’s election on a
deferral election form shall in no event supersede the Participant’s election
with respect to previously deferred amounts (and credits attributable thereto).

(f) In-Service Withdrawals. A Participant may elect for any Deferral Year on a
deferral election form filed with the Company (i) to designate any percentage of
the amount to be

 

4



--------------------------------------------------------------------------------

deferred to be credited to an In-Service Withdrawal Account established on
behalf of the Participant and (ii) to receive payment of the balance of such
In-Service Withdrawal Account in a lump-sum within 90 days after the last day of
the In-Service Withdrawal Year so designated by the Participant.

3.3 Deferred Compensation Account.

(a) Crediting Deferred Compensation. Any amount otherwise payable as
Compensation that is deferred by a Participant hereunder shall be credited to
the applicable account of the Participant as of the date on which, absent such
election, such amount would have been payable to the Participant as
Compensation.

(b) Earnings. Each Participant’s account(s) under the Plan shall be credited
with deemed earnings, or reduced by deemed losses, equal to the earnings or
losses that would have been realized or paid if assets in an amount equal to the
balance of such account(s) were actually invested among the Investment Funds
selected by the Participant in accordance with Section 3.2(c) and (d). Although
the Company or an Employer might actually invest assets of the Company or such
Employer according to the Participant’s election, it is not required to do so
nor to set aside any assets to provide for payments hereunder. The Company may
promulgate separate accounting and administrative rules to facilitate the deemed
investment in an Investment Fund.

(c) Notices. Each Participant shall receive written notice of the balance of his
or her account(s) as soon as practicable following the last day of each calendar
quarter.

IV. PAYMENTS OF DEFERRED COMPENSATION

4.1 Timing.

(a) In General. The balance of a Participant’s Account shall be paid or shall
commence to be paid on the Payment Date occurring immediately after (i) the
calendar year in which the Participant terminates employment with the Employer,
or (ii) the calendar year immediately following the calendar year in which such
employment terminates, as elected by the Participant on the applicable election
form of the Participant. Notwithstanding the foregoing, in the event that the
Participant is a “specified employee” (within the meaning of Section 409A of the
Code (“Section 409A”)) with respect to the Company at the time of a termination
of employment, the payment (or the commencement of payment) of the Participant’s
Account shall be delayed until the earliest date upon which such payment may be
made or commenced without such payment being subject to taxation under
Section 409A (the “Required Delay”). In the event that the Participant has
elected payment in annual installments, the delay described in the preceding
sentence, if applicable, shall only be applied to the installments which must be
delayed in order to comply with Section 409A and shall not otherwise affect the
timing of payment of subsequent installments.

(b) In-Service Withdrawals. A Participant may elect to receive any percentage of
an amount deferred for a Deferral Year in any In-Service Withdrawal Year that
begins at least three years after such Deferral Year. Such percentage shall be
credited to an In-Service Withdrawal

 

5



--------------------------------------------------------------------------------

Account established in the Participant’s name and the amount credited to such
account shall be paid in a lump sum on the Payment Date for such In-Service
Withdrawal Year. Notwithstanding the immediately preceding sentence, if a
Participant terminates employment with the Employer in a calendar year prior to
such In-Service Withdrawal Year, then the amount credited to the Participant’s
In-Service Withdrawal Account shall be paid in a lump sum on the earlier of:
(i) the Payment Date for the calendar year with respect to which the
Participant’s Account shall be paid or shall commence to be paid, as elected by
the Participant pursuant to Section 4.1 (but subject to the Required Delay), and
(ii) the Payment Date for the In-Service Withdrawal Year as elected by the
Participant.

(c) Company Deferral Discretion. Notwithstanding a Participant’s election, the
Company may, in its sole discretion, defer the payment of all or any portion of
any account of a Participant to the extent the Company determines that the
payment on such Payment Date would cause the Participant’s Employer to be unable
to deduct any portion of the Participant’s Compensation as a result of the
limitations prescribed by Section 162(m) of the Code; provided, however, that
any such deferral may only be made in a manner which is in compliance with the
requirements of Section 409A.

4.2 Manner of Payment. Each Participant shall receive payment of the amount
credited to the Participant’s Account either in a single lump sum or in annual
installments at least equal to $1,000 over a period of not less than two and not
more than ten years, as elected by the Participant upon his or her commencement
of participation in the Plan. Notwithstanding the foregoing sentence, such
Account shall be paid to such Participant or his or her Beneficiary in the form
of a single lump sum if (i) the amount credited to such Account as of the
relevant Payment Date is less than the applicable dollar amount under
Section 402(g)(1)(B) of the Code, (ii) the Participant has not attained age 55
as of such Payment Date or (iii) the Participant’s employment with an Employer
terminates by reason of death.

4.3 Emergency Payments. In the event of an Unforeseeable Financial Emergency, as
hereinafter defined, the Participant may file a written request with the Company
to receive all or any portion of the balance of such Participant’s account(s) in
an immediate lump sum payment. A Participant’s written request for such a
payment shall describe the circumstances which the Participant believes justify
the payment and an estimate of the amount necessary to eliminate the
Unforeseeable Financial Emergency. An “Unforeseeable Financial Emergency” shall
mean unforeseeable severe financial hardship resulting from (i) the
Participant’s Disability, (ii) a sudden and unexpected illness or accident of
the Participant or a dependent of the Participant, (iii) loss of the
Participant’s property due to casualty or (iv) such other extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, all as determined in the sole discretion of the Company,
provided that any such Unforeseeable Financial Emergency must also constitute an
“unforeseeable emergency” as defined in Treasury Regulation 1.409A-3(i)3(i).
Unforeseeable Financial Emergency payments shall be made only to the extent
necessary to satisfy the emergency need and shall not be made to the extent the
need is or may be relieved through reimbursement or compensation, by insurance
or otherwise, by the Company’s cessation of deferrals under the Plan or by
liquidation of the Participant’s assets (to the extent such liquidation itself
would not cause severe financial hardship). Any Unforeseeable Financial
Emergency payment from a Participant’s account(s) shall be deemed to cancel any
deferral election of the Participant then in effect and, unless otherwise
determined by the

 

6



--------------------------------------------------------------------------------

Company, the Participant shall be suspended from making further deferral
elections under the Plan during the remainder of the Deferral Year in which such
payment is made and the Deferral Year immediately thereafter.

4.4 Distributions to Minor and Incompetent Persons. If a payment is to be made
to a minor or to an individual who, in the opinion of the Company, is unable to
manage his or her financial affairs by reason of illness or mental incompetency,
such payment may be made to or for the benefit of any such individual in any of
the following ways as the Company shall direct: (a) directly to any such minor
individual if, in the opinion of the Company, he or she is able to manage his or
her financial affairs, (b) to the legal representative of any such individual,
(c) to a custodian under a Uniform Gifts to Minors Act for any such minor
individual, or (d) to a relative of any such individual to be used for the
latter’s benefit. Neither the Company nor any Employer shall be required to see
to the application by any third party of any payment made to or for the benefit
of a Participant or Beneficiary pursuant to this Section.

4.5 Beneficiaries. A Participant shall have the right to designate a
Beneficiary, and amend or revoke such a designation at any time, in writing.
Such designation, amendment or revocation shall be effective upon receipt of the
Participant’s written designation by the Company. If a Participant is married at
the time a Beneficiary designation is submitted to the Company, the designation
of a Beneficiary other than the Participant’s spouse shall not be effective
unless the Participant’s spouse consents to such designation in writing, or it
is established to the satisfaction of the Company that such consent could not be
obtained because the Participant’s spouse cannot be located or such other
circumstances as may be considered by the Company. Subject to the preceding
sentence, a Participant may from time to time, without the consent of any
Beneficiary, change or cancel any such designation. Such designation and each
change therein shall be made in the form prescribed by the Company and shall be
filed with the Company. If no Beneficiary survives the Participant, the Company
shall direct that payment of any balance to the Participant’s account(s) be made
in the following order of priority:

 

  (a) to the beneficiaries designated in the Participant’s last will, if
specific reference is made therein to the payment of such account(s); or if
none,

 

  (b) to the Participant’s spouse; or if none,

 

  (c) to the Participant’s descendants, per stirpes; or if none,

 

  (d) to the Participant’s estate.

If a Participant has only one election form on file with the Company and
terminates employment with the Employer before the expiration of twelve
(12) months since the delivery of such election form, then, notwithstanding the
Participant’s election with respect to the timing of the payment, or
commencement of payment, of his or her Account or In-Service Withdrawal Account,
as the case may be, the balance of such account shall be paid or shall commence
to be paid on the Payment Date for the calendar year in which the Participant’s
employment terminates.

V. ADMINISTRATION

 

7



--------------------------------------------------------------------------------

5.1 Administration. The Plan shall be administered by the Committee, which shall
have full power and authority to interpret, construe and administer the Plan in
accordance with the provisions herein set forth, except to the extent the Plan
specifically provides that the Company shall carry out certain administrative
duties. The Committee’s interpretation and construction hereof, and actions
hereunder, or the amount or recipient of the payments to be made herefrom, shall
be binding and conclusive on all persons for all purposes. The Committee and the
Company may delegate to any Employer, committee, individual (regardless of
whether such individual is an employee of an Employer) or entity any of their
respective powers or duties hereunder.

5.2 Indemnification. No officer or employee of the Company or any Employer shall
be liable to any person for any action taken or omitted in connection with the
interpretation and administration of the Plan unless attributable to his or her
own willful misconduct or lack of good faith, and the Company shall indemnify
and hold harmless such officers and employees from and against all claims,
losses, damages, causes of action and expenses, including reasonable attorney
fees and court costs, incurred in connection with such interpretation and
administration of the Plan. The expenses of administering the Plan shall be paid
by the Employers and shall not be charged against any Participant’s account(s).

5.3 Claims Procedure. The Company (i) shall provide notice in writing to any
Participant or Beneficiary whose claim for benefits under the Plan has been
denied, setting forth the specific reasons for such denial and written in a
manner calculated to be understood by such Participant or Beneficiary and
(ii) shall afford a reasonable opportunity to any Participant or Beneficiary
whose claim for benefits has been denied for a full and fair review by the
Committee of the decision denying the claim.

VI. MISCELLANEOUS

6.1 Unfunded Status and Application of ERISA. The Plan is intended to be an
unfunded plan maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and
Department of Labor Regulation § 2520.104-23. In order to meet the deferred
obligations hereunder, the Company and the Employers may, but shall not be
required to, establish a grantor trust and transfer thereto an amount necessary
to provide payments equal to the aggregate balances of the Participants’
accounts. In the event that the Company or an Employer transfers any amounts to
a grantor trust to provide payments hereunder, such amounts, and all income
attributable to such amounts, shall be subject to the claims of the Company’s or
the Employer’s general creditors. The Company’s and each Employer’s obligations
hereunder shall constitute general, unsecured obligations, payable solely out of
its general assets, and no Participant or Beneficiary shall have any right to
any specific assets. The Plan constitutes a mere promise by the Company and each
Employer to make benefit payments in the future.

6.2 Limitation on Rights. Neither the establishment of the Plan nor the payment
of any account hereunder shall be construed as giving or granting any person any
legal or equitable rights against the Company, any Employer, the Board, the
Committee, or any of their officers,

 

8



--------------------------------------------------------------------------------

trustees, associates, or agents, other than such as are specifically conferred
by the express terms of the Plan.

6.3 Satisfaction of Claims. The payment to a Participant, Beneficiary or other
person of an account balance hereunder pursuant to the terms of the Plan shall
be in full satisfaction of all claims with respect to such account that such
person may have against the Company or any Employer.

6.4 Nonassignability. No amount deferred under the Plan or any amount credited
to an account shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment, and any
attempt to transfer or encumber the same shall be void, other than pursuant to a
qualified domestic relations order as defined in Title I of ERISA.

6.5 Amendment of the Plan. The Committee may, in its sole discretion and without
the consent of any Participant or Beneficiary, amend the Plan at any time and in
any manner by duly adopted resolutions; provided, however, that no amendment
shall reduce the amount credited to any account of any Participant immediately
prior to such amendment and no amendment will be permitted which would result in
taxation of Participants pursuant to Section 409A.

6.6 Withdrawal by an Employer; Termination of the Plan. Each Employer may, in
its sole discretion without the consent of any Participant or Beneficiary,
terminate its participation in the Plan at any time by giving written notice
thereof to the Committee and each Participant employed by such Employer.
Termination of participation by an Employer shall not affect the time of payment
of the Participant’s Account. The Company may, in its sole discretion, terminate
the Plan without the consent of, or notification to, any person. Termination of
the Plan shall not affect the time of payment of the Participant’s Account
unless the Plan is terminated under circumstances which would permit the
immediate payment to Participants of all amounts deferred under the Plan in
compliance with Treasury Regulation 1.409A-3(j)(ix), in which case each
Participant’s Account shall be paid out in full in a lump sum within 30 days
following the date of the termination of the Plan.

6.7 Change in Control. If, following a Change in Control, as hereinafter
defined, a Participant determines in good faith that the Company or an Employer
has failed to comply with any of its obligations under the Plan or, if the
Company or any other person takes any action to declare the Plan void or
unenforceable or institutes any litigation or other legal action designed to
deny or diminish or to recover from any Participant the benefits intended to be
provided hereunder, then the Company irrevocably authorizes such Participant to
retain counsel of his or her choice at the expense of the Company to represent
such Participant in connection with the initiation or defense of any litigation
or other legal action, whether by or against the Company or an Employer, or any
director, officer, stockholder or other person affiliated with the Company or
such Employer, or any successor thereto in any jurisdiction. Reimbursements to
Participants under this Section 6.7, if any, shall be made not later than the
last day of the Participant’s taxable year following the year in which the
Participant incurs the reimbursable expense. For purposes of this Section, a
“Change in Control” shall mean:

(i) Approved Transaction. An action of the Board (or, if approval of the Board
is

 

9



--------------------------------------------------------------------------------

not required as a matter of law, the stockholders of the Company) approving
(a) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of Common Stock
would be converted into cash, securities or other property, other than a Merger,
or (b) any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
the Company, or (c) the adoption of any plan or proposal for the liquidation or
dissolution of the Company;

(ii) Control Purchase. The purchase by any person (as such term is defined in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act), corporation or other entity
(other than the Company or any employee benefit plan sponsored by an Employer)
of any Common Stock of the Company (or securities convertible into the Company’s
Common Stock) for cash, securities or any other consideration pursuant to a
tender offer or exchange offer, without the prior consent of the Board and,
after such purchase, such person shall be the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the then outstanding securities of the Company ordinarily (and apart
from rights accruing under special circumstances) having the right to vote in
the election of directors (calculated as provided in Section (d) of such Rule
13d-3 in the case of rights to acquire the Company’s securities);

(iii) Board Change. A change in the composition of the Board during any period
of two consecutive years, such that individuals who at the beginning of such
period constitute the entire Board shall cease for any reason to constitute a
majority thereof unless the election, or the nomination for election by the
Company’s stockholders, of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; or

(iv) Other Transactions. The occurrence of such other transactions involving a
significant issuance of voting stock or change in Board composition that the
Board determines to be a Change in Control for purposes of the Plan.

6.8 No Contractual Rights to Employment. Nothing in the Plan shall be
interpreted as conferring any right on any employee to remain employed by an
Employer for any stated period of time or otherwise change the employee’s
employment relationship with his or her Employer from an employment at will
relationship.

6.9 Severability. If a provision of the Plan shall be held illegal or invalid,
the illegality or invalidity shall not affect the remaining parts of the Plan
and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included in the Plan.

6.10 Tax Withholding; Other Tax Matters. Any payment required under the Plan
shall be subject to all requirements of the law with regard to income and
employment withholding taxes, filings, and making of reports, and each Employer
and Participant shall use its or his or her best efforts to satisfy promptly all
such requirements, as applicable. For purposes of this Plan, a Participant’s
employment with the Company will not be treated as terminated unless and until
such termination of employment constitutes a “separation from service” for
purposes of Section

 

10



--------------------------------------------------------------------------------

409A of the Code. It is the intention of the Company that the provisions of the
Plan not result taxation of Participants under Section 409A of the Code and the
regulations and guidance promulgated thereunder and that the Plan shall be
construed in accordance with such intention.

6.11 Applicable Law. The Plan and all rights hereunder and all determinations
made and actions taken pursuant thereto, to the extent not otherwise governed by
the Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
the principles of conflicts of laws.

 

11